Citation Nr: 0016907	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1. Whether the veteran's claim for entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for disability based on complications 
of an aortobifemoral bypass graft performed during 
hospitalization at VA Medical facility in March 1987 is 
well grounded.  

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability based on 
complications of an aortobifemoral bypass graft performed 
during hospitalization at VA Medical facility in March 
1987.

3. Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 40 percent disabling.  

4. Entitlement to a separate compensable evaluation for a 
dorsal spine disability.  

5. Entitlement to an increased rating for ulcerative 
proctitis, currently rated as 10 percent disabling.  

6. Entitlement to an increased (compensable) rating for 
impotence.  

7. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action by the 
RO in Manchester, New Hampshire which denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for heart disability.  The RO granted 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for nerve damage resulting in loss of 
erectile power.  A noncompensable evaluation was assigned for 
this disability.  At the same time, the RO granted the 
veteran special monthly compensation based on loss of use of 
a creative organ.  In a rating decision of October 1997 the 
RO in Boston, Massachusetts denied an evaluation in excess of 
20 percent for disability characterized as limitation of 
motion in the lumbodorsal spine with scoliosis and also 
denied an evaluation in excess of 10 percent for ulcerative 
proctitis and a total rating for compensation purposes based 
on individual unemployability.  

Thereafter, the veteran moved back to New Hampshire and his 
case was transferred to the RO in Manchester, New Hampshire.  
In a rating decision of March 2000, that RO granted a 40 
percent rating for disability characterized as lumbodorsal 
spine limitation of motion with scoliosis but confirmed and 
continued the 10 percent rating assigned for ulcerative 
proctitis and also confirmed and continued the denial of 
entitlement to a total rating for compensation benefits based 
on individual unemployability.  

Since disability involving the lumbar spine and disability of 
the dorsal spine are rated separately under the provisions of 
38 C.F.R. § 4.71(a), the issues on appeal, which involve the 
veteran's lumbar spine and dorsal spine disabilities, have 
been characterized as listed on the title page of this 
decision.  For reasons made evident below, the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability based on 
complications of an aortobifemoral bypass graft performed 
during hospitalization at VA Medical facility in March 1987, 
and the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be discussed in the remand section of this decision.  


FINDINGS OF FACT

1. The veteran's claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for disability based on complications of an aortobifemoral 
bypass graft performed during hospitalization at VA 
Medical facility in March 1987 is plausible.  

2. The veteran's service connected lumbar spine disability is 
manifested by scoliosis, low back pain and stiffness which 
exacerbates during flare ups, and severe limitation of 
lumbar spine motion during flare ups; no more than severe 
lumbar spine disability is demonstrated.  

3. The veteran's dorsal spine disability is manifested by 
scoliosis, pain and stiffness in the dorsal spine which 
exacerbates during flare ups, and severe limitation of 
dorsal spine motion during flare ups; no more than severe 
dorsal spine disability is demonstrated.

4. The veteran's ulcerative proctitis produces infrequent 
symptoms and is not more than moderately disabling.  

5. The veteran has loss of erectile power without clinically 
demonstrated deformity of the penis.  


CONCLUSIONS OF LAW

1. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for disability based 
on complications of an aortobifemoral bypass graft 
performed during hospitalization at VA Medical facility in 
March 1987 is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  

2. The criteria for a rating in excess of 40 percent for a 
lumbar spine disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5292 (1999).  

3. The criteria for a separate 10 percent rating for a dorsal 
spine disability have been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5291 (1999).  

4. The criteria for a rating in excess of 10 percent for 
ulcerative proctitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.20, 4.114 Diagnostic Code 7323 (1999).  

5. The criteria for a compensable rating for impotence have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 
7522 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether the Claim for Entitlement to Compensation 
Benefits Pursuant to the Provisions of 38 U.S.C.A. 
§ 1151 for Disability Based on Complications of an 
Aortobifemoral Bypass Graft Performed During 
Hospitalization at VA Medical Facility in March 1987 is 
Well Grounded.

The veteran has contended, essentially, that he developed 
pseudoaneurysms in both groins as a complication of a March 
1987 VA performed aortobifemoral bypass graft.  

In pertinent part, 38 U.S.C.A.§ 1151 provides, as regards 
claims filed prior to October 1, 1997, that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  With regard to claims filed prior to 
October 1, 1997, 38 C.F.R. § 3.358(c)(3) provides as follows:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

The threshold question in regard to the issue of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
disability based on complications of an aortobifemoral bypass 
graft performed during hospitalization at VA Medical facility 
in March 1987 is whether the veteran has met his burden of 
submitting evidence of a well-grounded (i.e. plausible) 
claim.  If not, this claim must fail and there is no duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  As 
will be explained below, the Board finds that the veteran has 
submitted evidence of a well grounded claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
disability based on complications of an aortobifemoral bypass 
graft performed during hospitalization at VA Medical facility 
in March 1987.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  When, 
as in this case, the issue involves a question of medical 
diagnosis or causation, medical or otherwise competent 
evidence is required to make the claim well grounded.  
Grottveit v. Brown, 5 Vet.App. 609 (1993).  Lay statements by 
the veteran regarding questions of medical diagnosis and 
causation are not sufficient to establish a well-grounded 
claim, as a lay person is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In the context of this case, a well grounded claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 requires 
that there be competent evidence of disability due to the 
March 1987 VA performed aortobifemoral bypass graft, which 
was not certain to result from or intended to result from 
that surgery.  

The record reveals that the veteran was hospitalized at a VA 
medical facility in March 1987.  At the time of this 
admission, the veteran had a history of cardiovascular 
disease and peripheral vascular disease.  He had been 
followed for an abdominal aortic aneurysm and calf 
claudication and was also noted to have right great blue toe.  
During this hospitalization, the veteran underwent an 
aortobifemoral bypass graft under general anesthesia.  The 
clinical record of this hospitalization reveals that there 
were no surgical complications and the veteran tolerated the 
procedure well.  However, during a VA hospitalization from 
September to October 5, 1993 it was reported that the veteran 
had been found to have bilateral pulsatile groin masses of 
undetermined age.  The diagnoses included bilateral femoral 
pseudoaneurysms at the anastomoses of the aortobifemoral 
bypass graft performed by the VA in March 1987.  During the 
VA hospitalization in September and October 1993 the veteran 
underwent surgical repair of a pseudoaneurysm of the right 
groin.  During a further VA hospitalization from October 28, 
to November 1993 the veteran underwent surgical repair of 
pseudoaneurysm in the left groin.  

Review of the clinical record does not disclose competent 
medical evidence or opinion showing that the pseudoaneurysms 
in the groins are due to the 1987 VA performed aortobifemoral 
bypass graft.  However, in view of the 1993 clinical findings 
of bilateral pseudoaneurysms in the groins at the exact sites 
of the 1987 VA performed aortobifemoral bypass graft, the 
Board finds that there is competent evidence of disability 
due to a complication of the 1987 VA surgery, that was 
neither intended to occur nor certain to occur as a result of 
that surgery.   The Board therefore finds that the veteran 
has presented a well grounded claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
disability based on complications of an aortobifemoral bypass 
graft performed during hospitalization at VA Medical facility 
in March 1987.  

The Board notes that in August 1995, a VA physician reviewed 
the veteran's clinical records and concluded that VA 
surgeries did not cause the veteran's hypertensive 
cardiovascular disease.  While the Board does not question 
this opinion, it is clearly not dispositive of the question 
upon which this 1151 claim turns.  The physician also stated 
that it is not unusual to have aneurysms develop at the 
junction of the femoroilliac anastomosis.  This comment 
likewise does not answer the essential question presented in 
this appeal.  The question to be determined in this matter is 
whether the pseudoaneurysms at the graft sites of the 
veteran's 1987 VA performed aortobifemoral bypass surgery 
were the result of that surgery or were due to the natural 
progression of the veteran's arteriosclerotic cardiovascular 
and peripheral vascular disease.  Since there is no competent 
evidence of record which resolves this question for purposes 
of a decision on the merits, further development is clearly 
required prior to consideration of the merits of the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability based on 
complications of an aortobifemoral bypass graft performed 
during hospitalization at VA Medical facility in March 1987.  
This development will be discussed below in the remand 
portion of this decision.  


II. Increased Rating For a Lumbar Spine Disability and 
Entitlement to a Separate Compensable Rating For Dorsal 
Spine Disability.  

The Board notes that the veteran's claims for entitlement to 
an increased rating for a lumbar spine disability and the 
inferred claim for entitlement to a separate compensable 
rating for dorsal spine disability are "well grounded" in 
that they are plausible.  All necessary development in regard 
to these claims has been completed and no further action is 
required to satisfy the VA's duty under 38 U.S.C.A. § 5107(a) 
to assist the veteran in the development of these claims.  

On VA orthopedic examination in May 1997 the veteran was 
noted to have a marked scoliosis in the mid thorax with 
convexity to the right.  On standing the shoulders were not 
uneven and the pelvis did not show any obliquity.  When the 
veteran bent forward the "bolster sign" appeared in the 
right posterior chest.  The veteran could flex to about 60 
degrees with extension to 20 degrees.  Right and left lateral 
rotation was 20 degrees.  Deep tendon reflexes were normal 
and sensation was normal in all dermatones.  It was noted 
that the veteran did not walk with a limp.  The diagnosis was 
scoliosis with chronic, degenerative arthritis of the 
lumbosacral spine, stable.  

On VA medical examination in February 2000, the veteran 
complained of occasional back pain with some weakness and 
occasional stiffness.  He reported some fatigability and lack 
of endurance.  He said that flare ups occurred about twice a 
month and were of undetermined duration.  Flare ups were said 
to be caused by a change in the weather, specifically rainy 
weather.  It was said that additional limitation of motion 
during flare ups would be hard to determine because of the 
veteran's scoliosis.  Pain was said to be slight to moderate 
in degree.  It was noted that the veteran did not use a cane 
and did not have a back brace.  Examination revealed the 
pelvis to be tilted down about 10 degrees.  Scoliosis was 
marked with convexity on the left of approximately 1-inch.  
The veteran had flexion in the low back to 70 degrees.  
Extension was to 20 degrees and left and right lateral 
flexion was markedly limited at 10 degrees.  Rotation was 
basically normal at 30 degrees to the left and 30 degrees to 
the right.  There was no atrophy of the lower extremity 
musculature and leg lengths were equal.  The diagnosis was 
scoliosis of the dorsal spine with limitation of motion.  In 
regard to the DeLuca criteria the examiner noted that the 
veteran had considerable scoliosis and the veteran's back 
symptomatology would significantly limit functional ability 
during flare ups or when the back was used repeatedly over a 
period of time.  Additional range of motion loss during flare 
ups was estimated to be from 5 to 10 degrees.  

The veteran has been assigned a 40 percent evaluation for his 
service-connected lumbar spine disability based on limitation 
of motion in the lumbar spine under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5292.  This is the maximum 
schedular rating for limitation of low back motion or for a 
lumbosacral strain.  The 40 percent rating contemplates 
severe low back disability.  See Diagnostic Codes 5292 and 
5295.  However, a higher schedular rating may be assigned if 
the low back disability is pronounced, as distinguished from 
severe, pursunt to the provisions of 38 C.F.R.§ 4.71(a), 
Diagnostic Code 5293.  A 60 percent evaluation may be 
assigned for the veteran's lumbar spine disability symptoms 
if such symptoms are equivalent to lumbar intervertebral disc 
syndrome of pronounced severity with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, if there is little intermittent relief.  See 38 C.F.R. 
§ 4.20 (1999).

The two examinations of the veteran's lumbar spine conducted 
in May 1997 and February 2000 provide sufficient clinical 
data to permit rating the veteran's service-connected lumbar 
spine disability under the criteria outlined by the United 
States Court of Appeals for Veterans Claims in DeLuca v. 
Brown, 8 Vet. App. 202.  These examinations indicate that the 
veteran's lumbar spine symptomatology would be no more than 
severe, even during periods of exacerbation during flare ups.  
No neurological dysfunction in the lower extremities was 
shown on these evaluations.  In regard to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 the Board notes that the examiner 
at the February 2000 examination reported that there would be 
fatigability or limited endurance on repeated motion of the 
lower spine and during exacerbations.  These findings justify 
a rating of 40 percent for the veteran's lumbar spine 
disability under Diagnostic Code 5292 since they may be 
considered as the equivalent of severe limitation of lumbar 
spine motion.  However, these findings, including the 
fatigability, lack of endurance, and additional limitation of 
motion in the lumbar spine during exacerbations still do not 
equate to pronounced disability in the lumbar spine.  Thus an 
increased evaluation for the veteran's lumbar spine 
disability by analogy to Diagnostic Code 5293 is not 
warranted.  

As noted earlier, the veteran's service connected disability 
in the dorsal spine is appropriated rated separately from 
that which involves the lumbar spine.  Under the provisions 
of 38 C.F.R. § 4.71(a), Diagnostic Code 5291 a maximum 10 
percent rating is warranted for limitation of motion in the 
dorsal spine if such is either moderate or severe.  The 
clinical findings reported on the VA examinations of May 1997 
and February 2000, including those which pertain to the 
Court's criteria outlined in DeLuca and the requirements of 
38 C.F.R. §§ 4.40 and 4.45 indicate clearly that the veteran 
has severe limitation of motion in his dorsal spine due to 
service connected disability.  Since that is the case, a 
separate, 10 percent schedular rating for the veteran's 
service connected dorsal spine disability is warranted under 
the provisions of Diagnostic Code 5291.  To warrant a rating 
in excess of 10 percent for dorsal spine disability, there 
would have to be favorable ankylosis of the dorsal spine.  
See Diagnostic Code 5288.  Ankylosis of the dorsal spine is 
not present, and, as such, there is no basis for assignment 
of a rating in excess of 10 percent for dorsal spine 
disability.  


III.  Increased rating for Ulcerative Proctitis

The Board notes that the veteran's claim for entitlement to 
an increased rating for ulcerative proctitis is "well 
grounded" in that this claim is plausible.  All necessary 
development in regard to this claim has been completed and no 
further action is required to satisfy the VA's duty under 
38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of this claim.

During a VA medical examination in May 1997 the veteran gave 
a history of bloody stools during service in the Pacific in 
World War II.  He said that this condition slowly subsided 
and he had had no bleeding over the intervening years.  The 
veteran also stated that he had intermittent episodes of 2-3 
watery bowel movements, but then the problem would subside 
and his condition would become relatively normal.  The doctor 
noted that it was apparent that the veteran's colitis has 
been relatively quiescent.  During a further VA medical 
examination in February 2000 the examining physician noted 
that the veteran's ulcerative proctitis was secondary to 
bacillary dysentery.  After physical examination, the 
diagnoses included ulcerative proctitis, negative findings on 
examination.  

The veteran has been assigned a 10 percent evaluation for 
ulcerative proctitis under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7323.  Such a rating is warranted 
under this Diagnostic Code if there are moderate symptoms 
with infrequent exacerbations.  A 30 percent rating is 
warranted under the provisions of Diagnostic Code 7323 if 
there are moderately severe symptoms with frequent 
exacerbations.  

On VA examinations conducted in May 1997 and February 2000, 
no findings indicative of ulcerative proctitis were reported 
and it is apparent from the veteran's history that this 
disability has been quiescent in recent years.  Since 
moderately severe symptoms with frequent exacerbations of 
this disorder have not been demonstrated, this disability 
remains 10 percent disabling under the criteria of Diagnostic 
Code 7323.  

IV. Increased Rating For Impotence.  

The Board notes that the veteran's claim for entitlement to a 
compensable rating for impotence is "well grounded" in that 
this claim is plausible.  All necessary development in regard 
to this claim has been completed and no further action is 
required to satisfy the VA's duty under 38 U.S.C.A. § 5107(a) 
to assist the veteran in the development of this claim.

VA outpatient treatment records reflect that the veteran 
developed impotence following March 1997 VA performed 
aortobifemoral bypass surgery.  After a review of the 
clinical records by a VA physician in August 1995, he opined 
that it was possible that the nerves in the abdomen which go 
to the penis could be damaged by this type of surgery.  

The veteran's impotence is rated under the provisions of 
38 C.F.R. § 4.115(b), Diagnostic Code 7522 which assigns a 20 
percent rating if there is deformity of the penis, with loss 
of erectile power.  Under the provisions of 38 C.F.R. § 4.31, 
in every instance where the schedule does not provide for a 
zero percent rating, a zero percent rating will be assigned 
when the requirements for a compensable evaluation are not 
met.  

The clinical record reveals that the veteran has a loss of 
erectile power due to nerve damage resulting from VA surgery.  
However the evidence of record indicates that there is no 
deformity of the veteran's penis.  Since that is the case, 
the schedular criteria for a compensable rating of 20 percent 
under Diagnostic Code 7522 have not been met.  Since that is 
the case, the veteran's impotence is properly evaluated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.31.  



ORDER

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability based on 
complications of an aortobifemoral bypass graft performed 
during hospitalization at VA Medical facility in March 1987 
is well grounded, and the appeal to this extent is granted.  

Entitlement to an increased rating for a lumbar spine 
disorder is denied.  

Entitlement to a separate 10 percent rating for a dorsal 
spine disorder is granted subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to an increased rating for ulcerative proctitis 
is denied.  

Entitlement to a compensable rating for impotence is denied.  


REMAND

As noted in the above decision, the evidence indicates that 
the veteran underwent a VA performed aortobifemoral bypass in 
March 1987.  The veteran subsequently developed bilateral 
pseudoaneurysms in the groins at the graft sites, which were 
surgically repaired during VA hospitalizations in September, 
October, and November 1993.  Review of the present record 
reveals no medical evidence determinative of the question of 
whether the bilateral pseudoaneurysms at the graft sites of 
the veteran's March 1987 VA performed aortobifemoral bypass 
were complications of the March 1987 VA surgery or were due 
to the natural progression of the veteran's arteriosclerotic 
cardiovascular and peripheral vascular disease.  This matter 
must be resolved prior to appellate consideration of the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability based on 
complications of an aortobifemoral bypass graft performed 
during hospitalization at VA Medical facility in March 1987.  

Since this is the case, and in view of the grant of a 
separate 10 percent rating for the veteran's dorsal spine 
disability in the above decision, the RO must also 
readjudicate the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
prior to appellate consideration of this issue.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

1. The RO should submit the veteran's 
claims folder to a VA physician who is 
a vascular surgeon.  After a careful 
review of the record, this physician 
should express a medical opinion as to 
whether it is at least as likely as 
not that the pseudoaneurysms of both 
groins for which the veteran underwent 
surgical repair in September, October, 
and November 1993 were complications 
of the aortobifemoral bypass graft 
performed by the VA in March 1987 or 
whether the pseudoaneurysms were due 
to the natural progress of the 
underlying arteriosclerotic 
cardiovascular and peripheral vascular 
disease.  

2. Then, the RO should adjudicate the 
issue of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for disability 
based on complications of an 
aortobifemoral bypass graft performed 
during hospitalization at VA Medical 
facility in March 1987.  The RO should 
then readjudicate the issue of 
entitlement to a total rating for 
compensation purposes based on 
individual unemployability.  

3. If these benefits remain denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and afford them 
a reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required by the veteran unless he is so 
informed.  The purpose of this remand is to obtain additional 
clinical evidence and to ensure that the veteran receives due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



